Citation Nr: 0403879	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a left carotid endarterectomy.



WITNESS AT HEARING ON APPEAL

Appellant and neighbor


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran's claim was remanded by the Board for further 
development in May 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to benefits under 38 
U.S.C. § 1151 for residuals of a left carotid endarterectomy.  
He maintains that he was left with a disfiguring and tender 
scar on his neck due to the fault of VA surgeons.  The 
veteran's left carotid endarterectomy was performed on June 
14, 1996 and the veteran was released from the VA hospital on 
June 16, 1996.  A June 2000 VA examination report references 
a number of VA clinical records that are not currently 
contained in the claims folder and that are relevant for an 
award of compensation benefits under 38 U.S.C. § 1151.  The 
June 2000 report referenced post-operative physicians' and 
nurses' notes dated June 14 and 15, 1996, and a discharge 
summary dated June 16, 1996.  The Board notes that the 
clinical records from the veteran's June 1996 hospitalization 
and the discharge summary from the veteran's release from the 
VA hospital are not of record.  In this regard, the Board 
observes that, in response to a RO request for clinical 
records dated from 1996, the VA medical center in 
Chillicothe, Ohio, indicated on a VA reference slip dated 
December 20, 2002, that Volumes 1 through 5 of the veteran's 
clinical records had been sent to the Cincinnati, Ohio VA 
medical center.  A copy of all VA treatment records relative 
to the hospitalization and surgical treatment of the veteran 
in June 1996 must be obtained prior to adjudication of the 
veteran's claim by the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA medical 
Center in Cincinnati, Ohio and request 
copies of all of the veteran's treatment 
records related to his left carotid 
endarterectomy dated from June 14 through 
June 16, 1996.  This should include all 
the clinical records from that 
hospitalization, the post-operative 
physicians' and nurses' notes, and the 
discharge summary.  If for some reason 
these VA medical records are unavailable, 
written documentation of their 
unavailability must be placed in the 
veteran's claims file.

2.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative (if any) 
should be provided a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




